Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-18-00627-CR

                                         IN RE James TRIBBLE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: September 19, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se “Writ of Mandamus,” in which he complains the trial court “has failed

to answer any motion, petition or action filed” by him “including his Habeas Corpus actions.”

According to relator, the only hearing conducted so far in his underlying criminal case is the

August 15, 2018 arraignment. Relator is represented by trial counsel below; therefore, he is not

entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).

The absence of a right to hybrid representation means relator’s pro se mandamus petition will be

treated as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d
806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s pro se

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM
DO NOT PUBLISH

1
 This proceeding arises out of Cause No. 2018CR7155, styled The State of Texas v. James Tribble, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.